 
Exhibit 10(v)
 
INSTRUMENT OF AMENDMENT TO THE
MERRIMAC INDUSTRIES, INC.
2006 STOCK OPTION PLAN


WHEREAS, Merrimac Industries, Inc. (the “Company”) maintains the Merrimac
Industries, Inc. 2006 Stock Option Plan (the “Plan”); and
 
WHEREAS, Section IX.G. of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan in certain respects; and
 
WHEREAS, the Board wishes to amend the Plan.
 
NOW, THEREFORE, the Plan is hereby amended, effective December 13, 2007, as
follows:
 
1. Section II of the Plan is amended by adding the following new definition
immediately after the definition of “Act” and immediately before the definition
of “Code”:
 
““Administrator” means the Board, its Delegate or, to the extent necessary to
preserve any exemption available to the Company from the compensation limits
under Section 162(m) of the Code, the Committee.”
 
2. Section II of the Plan is amended by adding the following new definition
immediately after the definition of “Continuing Directors” and immediately
before the definition of “Disability”:
 
““Delegate” shall mean such person or persons to whom the Board has delegated
authority with respect to the Plan.”
 
3. The definition of “Fair Market Value” in Section II of the Plan is amended to
read in its entirety as follows:
 
“‘‘Fair Market Value’’ means (a) with respect to Common Stock that is not
readily tradeable on an established securities market, the fair market value as
determined by the Administrator in good faith or in the manner established by
the Administrator from time to time, in accordance with Section 409A of the Code
and regulations thereunder; or (b) with respect to Common Stock that is readily
tradeable on the securities market, the Closing Price on the day prior to the
day as of which the Fair Market Value is being determined.”
 
4. Section III of the Plan is amended to read in its entirety as follows:


“III. Administration.


A. The Plan shall be administered by the Administrator. Among other things, the
Administrator shall have authority, subject to the terms of the Plan, to grant
Options, to determine the individuals to whom and the time or times at which
Options may be granted and to determine the terms and conditions of any Option
granted hereunder.


--------------------------------------------------------------------------------




B. Subject to the provisions of the Plan, the Administrator shall have authority
to adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, to interpret the provisions of the Plan and any Option and to decide
all disputes arising in connection with the Plan. The Administrator’s decision
and interpretations shall be final and binding. Any action of the Administrator
with respect to the administration of the Plan shall be taken pursuant to a
majority vote or by the unanimous written consent of its members; provided,
however, that the Administrator shall not vote on matters relating directly to
his or her own Plan benefit or participation.
 
C. The Administrator may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. The Administrator shall keep minutes
of its actions under the Plan.”
 
5. The first two sentences of Section IV of the Plan are amended to read in
their entirety as follows:
 
“All employees of and consultants to the Company and/or its Related
Corporations, including officers and any director who is an employee of the
Company or a Related Corporation, and all Non-Employee Directors, including
members of the Board and the Committee, shall be eligible to participate in the
Plan. The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among those eligible, and the
Administrator shall determine at the time of grant, in its sole discretion, the
numbers of shares to be covered by the Option or Options granted to each
Participant.”
 
6. The first sentence of Section V.B. of the Plan is amended to read in its
entirety as follows:


“In the event the Administrator determines, in its sole discretion, that any
stock dividend, extraordinary cash dividend (to the extent permitted by Treasury
Regulations Section 1.162-27(e) or any successor regulations), creation of a
class of equity securities, recapitalization, reclassification, reorganization,
merger, consolidation, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase Common Stock at a price substantially
below Fair Market Value, or other similar transaction affects the Common Stock
such that an adjustment is required in order to preserve the benefits or
potential benefits intended to be granted under the Plan to Participants, the
Administrator may adjust equitably any or all of (i) the number of shares of
Common Stock in respect of which Options may be granted under the Plan to
Participants, (ii) the number and kind of shares subject to outstanding Options
held by Participants, and (iii) the exercise price with respect to any Options
held by Participants, and if considered appropriate, the Administrator may make
provision for a cash payment with respect to any outstanding Options held by a
Participant, provided that the number of shares subject to any Option shall
always be a whole number.”
 
7. Section VI.A. of the Plan is amended to read in its entirety as follows:


“A. Subject to the provisions of the Plan, the Administrator may grant Incentive
Stock Options and Non-Qualified Stock Options and determine the number of shares
of Common Stock to be covered by each Option, the Option price therefor, the
term of the Option, and the other conditions and limitations applicable to the
exercise of the Option. The terms and conditions of Incentive Stock Options
shall be subject to and comply with Section 422 of the Code, or any successor
provision, and any regulations thereunder. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted to the Administrator under the Plan be so exercised, so as to
disqualify, without the consent of the Participant, any Incentive Stock Option
granted under the Plan to such Participant.”

2

--------------------------------------------------------------------------------


 
8. Section VI.B of the Plan is amended to read in its entirety as follows:


“B. The Option price per share of Common Stock purchasable under an Option shall
not be less than 100% of the Fair Market Value of the Common Stock on the date
of grant with respect to Incentive Stock Options, and shall be the price
determined by the Administrator, which may be less than, equal to or greater
than the Fair Market Value of the Common Stock on the date immediately preceding
the date of grant but in no event less than the par value of the Common Stock,
with respect to Non-Qualified Stock Options; provided, however, that, if the
Participant owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of Stock of the Company or any Related Corporation
and an Incentive Stock Option is granted to such Participant, the Option price
per share of Common Stock purchasable under the Option shall be not less than
110% of Fair Market Value of the Common Stock on the date of grant.”
 
9. Section VI.E of the Plan is amended to read in its entirety as follows:


“E. Unless otherwise determined by the Administrator at the time of grant or as
otherwise provided herein, in the event a Participant’s employment or other
service with the Company and all Related Corporations terminates by reason of
Retirement or Disability, any Option granted to such Participant which is then
outstanding may be exercised at any time prior to the expiration of the term of
such Option, or within three months in the case of a Disability that does not
meet the definition of ‘‘permanent and total disability’’ under Section 22(e) of
the Code and 12 months in case of a Disability that meets the definition of
‘‘permanent and total disability’’ under Section 22(e) of the Code (or such
shorter period as the Administrator shall determine at the time of grant),
following the Participant’s Retirement or Disability, whichever period is
shorter.”
 
10. The first clause in each of Sections VI.F, VI.G and VI.H is amended to read
in its entirety as follows:


“Unless otherwise determined by the Administrator at the time of grant or as
otherwise provided herein,”
 
11. The last sentence of Section VI.I is amended to read in its entirety as
follows:


“A Participant shall notify the Administrator in writing in the event that he or
she disposes of Common Stock acquired upon exercise of an Incentive Stock Option
within the two-year period following the date the Incentive Stock Option was
granted or within the one-year period following the date of transfer to the
Participant of Common Stock acquired upon exercise of an Incentive Stock Option
and shall comply with any other requirements imposed by the Company in order to
enable the Company to secure any related income tax deduction to which it may be
entitled in such event under the Code.”
 
12. Section VI.J of the Plan is amended to read in its entirety as follows:


“J. The Administrator may at any time accelerate the exercisability of all or
any portion of any Option; provided, however, that the exercisability of any
Option shall not be accelerated to the extent such acceleration would result in
liability under Section 409A of the Code.” 
 
13. The first clause of the second sentence of Section VII of the Plan is
amended to read in its entirety as follows:


“Unless otherwise determined by the Administrator at the time of grant or as
otherwise provided herein,”
 
14. Section VIII.A of the Plan is amended to read in its entirety as follows:


“A. The Administrator shall have no authority to take any action if the
authority to take such action, or the taking of such action, would disqualify an
Option from the exemption provided by Rule 16b-3 under the Act, and any
successor provision.”
 
15. Section VIII.B of the Plan is amended to read in its entirety as follows:


“B. Each Option under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Administrator considers necessary or advisable to achieve the purposes of
the Plan or comply with applicable tax and regulatory laws and accounting
principles.”

3

--------------------------------------------------------------------------------


 
16. Section VIII.C of the Plan is amended to read in its entirety as follows:


C. Each Option may be granted alone, in addition to or in relation to any other
Option. The terms of each Option need not be identical, and the Administrator
need not treat Participants uniformly.”
 
17. Section VIII.D of the Plan is amended to read in its entirety as follows:


“D. Payment of the purchase price for each share of Common Stock purchased by
the exercise of an Option shall be made in cash or by certified or bank check.
Notwithstanding the foregoing, to the extent permitted by the Administrator, all
or part of such purchase price may be paid using shares of Common Stock owned by
the Participant (the Fair Market Value of which on the date of delivery equals
the amount of such purchase price being so paid), or other securities of the
Company, other property or other lawful consideration (in each case, the fair
market value of which on the date of delivery equals the amount of such purchase
price being so paid) as the Administrator may determine. Unless otherwise
prohibited by law for either the Company or a Participant, a Participant may
irrevocably authorize a third party to sell shares of Common Stock (or a
sufficient portion thereof) acquired upon exercise of an Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise. Upon notice of
exercise of any Option by a Participant, the Administrator may elect to settle
all or part of such Option by paying the Participant an amount in cash equal to
the excess of the Fair Market Value of the Common Shares that are subject to
such Option as of the date of exercise over the exercise price for the number of
Common Shares subject to such Option which the Administrator elects to settle
for cash hereunder.”
 
18. Section VIII.E of the Plan is amended to read in its entirety as follows:


“Unless otherwise determined by the Administrator at the time of grant, in the
event of a Change in Control, the Administrator may provide, in its sole
discretion, that upon the occurrence of the Change in Control (i) each Option
theretofore granted to a Participant which shall not theretofore have expired or
otherwise been cancelled shall become immediately exercisable in full, (ii)
provided that no liability results under Section 409A of the Code, each share of
Common Stock subject to an outstanding Option granted to a Participant shall be
settled for the Change in Control Price (less, to the extent applicable, the
Option price per share of Common Stock) or, if the Option price of any Option
equals or exceeds the Change in Control Price of the Option, then such
outstanding Option shall be terminated and cancelled, (iii) provided that no
liability results under Section 409A of the Code, adjust the terms of an
outstanding Option granted to a Participant in a manner determined by the
Administrator, (iv) provided that no liability results under Section 409A of the
Code, cause an outstanding Option granted to a Participant to be assumed, or new
rights substituted therefor, by another entity, or (v) provided, that no
liability results under Section 409A of the Code, make such other provision as
the Administrator may consider equitable and in the best interests of the
Company.”
 
19. The second sentence of Section VIII.F of the Plan is amended to read in its
entirety as follows:


“In the Administrator’s sole discretion, a Participant (other than a Section 16
Participant, who shall be subject to the following sentence) may elect to have
such tax obligations paid, in whole or in part, in shares of Common Stock,
including shares issuable upon exercise of the Option creating the tax
obligation.”
 
20. Clause (2) of Section VIII.G of the Plan is amended to read in its entirety
as follows:


“2. an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the Participant’s right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing”
 
21. The first sentence of Section VIII.H of the Plan is amended to read in its
entirety as follows:


“The Administrator may amend, modify or terminate any outstanding Option held by
a Participant, including substituting therefor another Option of the same or a
different type, changing the date of exercise, and converting an Incentive Stock
Option to a Non-Qualified Stock Option, provided that the Participant’s consent
to each action shall be required unless the Administrator determines that such
amendment, modification or termination would not materially and adversely affect
the Participant or such amendment, modification or termination is necessary to
comply with applicable law including without limitation in order to avoid
violation of Section 409A.”

4

--------------------------------------------------------------------------------


 
22. Section IX.E of the Plan is amended to read in its entirety as follows:


“E. The Administrator shall not be liable for any action taken or determination
made in good faith with respect to this Plan; nor shall the Administrator be
liable for any agreement issued pursuant to this Plan or any grants under it.
The Administrator shall be indemnified by the Company against any losses
incurred in such administration of the Plan, unless a member’s action
constitutes serious or willful misconduct.”



 
MERRIMAC INDUSTRIES, INC.
             
By:
/s/ Robert V. Condon
   
Name: Robert V. Condon
   
Title:     Vice President, Finance and
          Chief Financial Officer
   

Date: December 13, 2007

 
5

--------------------------------------------------------------------------------

